Citation Nr: 0502933	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  03-02 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a nonservice-connected (NSC) death pension 
benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel




INTRODUCTION

The veteran had active duty service from February 1944 to 
February 1946; he died in January 2001.  The appellant is the 
veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2002 rating determination by the Waco, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


FINDINGS OF FACT

1.  The appellant filed a claim of entitlement to nonservice-
connected death pension benefits in August 2001.

2.  In 2001, 2002, and 2003, the claimant's countable income 
consisted of monthly income of ranging from approximately 
$710 to 740 from Social Security Administration (SSA) 
benefits after Medicare deductions as well as income of 
approximately $200-$350 per month from part-time employment.

3.  In 2003, the claimant's reported that she was no longer 
employed part-time, thus, reducing her countable monthly 
income. 

4.  The appellant had $632 in unreimbursed medical expenses 
from August 2001 to August 2002.  

5.  The appellant had $1065 in unreimbursed medical expenses 
from September 2002 to September 2003. 

6.  The appellant's annualized countable income for 2001, 
2002, and 2003 exceeded the maximum annual income for 
improved death pension benefits for a surviving spouse.


CONCLUSION OF LAW

As of January 1, 2001, the appellant's countable income is 
excessive for receipt of pension benefits.  38 U.S.C.A. §§ 
1521, 5107 (West 2002); 38 C.F.R. §§ 3.3(a), 3.23, 3.271, 
3.272, 3.273 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, the agency of original jurisdiction did 
not provide the appellant notice of the passage of the VCAA 
or the duty to notify her regarding her claim prior to the 
agency decision in July 2002.  However, upon review, the 
Board finds that the lack of such a pre-agency of original 
jurisdiction-decision notice did not result in prejudicial 
error in this case.  

The RO notified the appellant of the evidence and information 
necessary to substantiate her death pension claim in a 
notification letter following the passage of the VCAA, dated 
in August 2003.  The VA fully notified her of what is 
required to substantiate such a claim in the notification 
letter.  The VCAA letter along with the January 2003 
statement of the case, and numerous subsequent supplemental 
statements of the case notified the appellant that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency, including VA, Vet Center, service 
department, Social Security, and other federal agencies.  She 
was advised that it was her responsibility to send financial 
records and expense reports.  The appellant was also asked to 
advise VA if there were any other information or evidence she 
considered relevant to this claim so that VA could help by 
getting that evidence.  It is the Board's conclusion that the 
appellant has been provided with every opportunity to submit 
evidence and argument in support of her claim, and to respond 
to VA notices.  The duty to notify the appellant was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  In the 
present case, the evidence includes service medical records, 
VA medical records, certificate of death, burial expense 
statements, reports of income from the appellant, medical 
expense report, along with numerous written statements from 
the appellant.  It does not appear that there are any other 
additional records that are necessary to obtain before 
proceeding to a decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issues on appeal is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

II.  Death Pension

The record includes a certificate of death, showing that the 
veteran died in January 2001 due to renal failure.  At the 
time of death, he was receiving non-service connection 
pension benefits.  

In August 2001, the appellant filed an "Application for 
Dependency and Indemnity Compensation, Death Pension and 
Accrued Benefits By A Surviving Spouse" (VA Form 21-534).  
The RO notified the appellant that her claim for VA pension 
benefits was denied because her countable income exceeded the 
maximum annual pension rate.  The appellant has appealed that 
determination.

The surviving spouse of a veteran who met the wartime service 
requirements will be paid the maximum rate of pension, 
reduced by the amount of her countable income.  38 U.S.C.A. § 
1541; 38 C.F.R. §§ 3.23, 3.273.  Payments from any kind from 
any source shall be counted as income during the 12-month 
annualization period in which received, unless specifically 
excluded.  38 C.F.R. § 3.271.  For the purpose of determining 
initial entitlement, the monthly rate of pension shall be 
computed by reducing the applicable maximum pension rate by 
the countable income on the effective date of entitlement and 
dividing the remainder by 12.  38 C.F.R. § 3.273(a).  
Nonrecurring income (income received on a one-time basis) 
will be counted, for pension purposes, for a full 12-month 
annualization period following receipt of the income.  38 
C.F.R. § 3.271(c).

The effective date of an award of death pension is the first 
day of the month in which the veteran's death occurred if the 
claim is received within 45 days after the date of death; 
otherwise, the date of receipt of claim.  38 C.F.R. § 
3.400(c)(3)(ii). Payment of monetary benefits will commence 
the month following the effective date of the award.  38 
C.F.R. § 3.31.

Basic entitlement to such pension exists if, among other 
things, the veteran's income is not in excess of the maximum 
annual pension rate (MAPR) specified in 38 C.F.R. § 3.23.  38 
U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a)(3).  The MAPR is 
published in Appendix B of VA Manual M21-1 (M21-1) and is to 
be given the same force and effect as published in VA 
regulations.  38 C.F.R. § 3.21.

Effective December 1, 2000, the MAPR for an otherwise 
eligible claimant, without dependent child, was $6,237.  See 
38 C.F.R. § 3.23(a)(5); M21-1, Part I, Appendix B.  Effective 
December 1, 2001, the MAPR for an otherwise eligible 
claimant, without dependent child, was $6,407.  Id.  
Effective December 1, 2002, the MAPR for an otherwise 
eligible claimant, without dependent child, was $6,497.  Id.  
Effective December 1, 2003, the MAPR for an otherwise 
eligible claimant, without dependent child, was $6,634.  Id. 

Income from Social Security Administration benefits is not 
specifically excluded under 38 C.F.R. § 3.272, and therefore 
is included as countable income.  Certain unreimbursed 
medical expenses (in excess of five percent of the MAPR) may 
be excluded from countable income for the same 12-month 
annualization period to the extent they were paid.  38 C.F.R. 
§ 3.272.

The Board also notes that the appellant reported that her 
grandson resides with her; however, as the child is not 
recognized as her dependent for VA purposes, the appellant's 
status remains as a surviving spouse without dependent 
children for MAPR purposes.

In her initial August 2001 application for benefits, the 
appellant reported that she received $764 per month ($9,168 
per year) in Social Security benefits.  She listed no other 
sources of income.  In her "Improved Pension Eligibility 
Verification Report" ("income report") dated May 2002, she 
indicated that she earned $6,000 a year in employment wages 
from January 2001 through December 2001 and $6,000 from 
January 2002 through December 2002.  In addition, she listed 
receiving $755 per month ($9,060 per year) in 2002 from 
Social Security.

In a June 2002 income report, she revised her 2002 countable 
income, indicating that she was receiving only $710 per month 
($8,520 per year) in Social Security benefits after the 
Medicare deduction and $350 per month from wages ($4,200 per 
year).  She further indicated that their business was doing 
poorly and would soon be closed.  In a March 2003 income 
report, the appellant noted that she was receiving $717 per 
month ($8,604 per year) in Social Security benefits after the 
Medicare deduction and $200 per month in part-time employment 
wages ($2,400).  

In late 2003, the appellant reported that the business closed 
and she no longer received any income from part-time 
employment.  She reported her only income consists of monthly 
Social Security payments of approximately $735 ($8820).

The appellant's reported annual income from August 2001 
greatly exceeds the MAPR as established by Congress.  While 
the Board can certainly empathize with any financial 
difficulty the surviving spouse may experience, given her 
countable income alone, the Board finds that the RO was 
correct in concluding that the appellant's income was high 
enough to preclude her from receiving pension benefits.  
Nevertheless, the Board notes that any amounts paid by an 
appellant for the veteran's just debts and expenses of last 
illness and burial will be deducted from her income during 
the applicable period.  See 38 U.S.C.A. § 1503(a); 38 C.F.R. 
§ 3.272(h) (2004).  Thus, the funeral expenses must be taken 
into consideration in determining her countable income for 
the applicable year.  

In this case, in an application for burial benefits (VA Form 
21-530), received in February 2002, the total expenses of the 
veteran's burial, funeral, transportation, and burial plot 
were reported as $4,460 with payment coming from the 
appellant and a burial policy.  The report does not indicate 
the amount of burial policy coverage paid, however, the 
record also contains a receipt of cash payment from the 
appellant to Cole Funeral Home, dated in April  2001, for 
$3,000.  In addition, the Board notes that the RO authorized 
payment in the amount of $300 for burial allowance and $150 
for plot or interment allowance.  Therefore, deducting the RO 
authorized payments ($450), the total expenses are $4,010 
($4,460 - $450).  

Upon review, even assuming that the appellant paid the full 
$4,010 from her own resources without burial policy benefits, 
the deduction of this amount from her income in 2001 or 2002 
still exceeds the MAPR as established by Congress.  As noted 
above, the countable income as reported by the appellant in 
2001 was $6,000 a year in employment wages and $9,168 a year 
in Social Security benefits.  Even deducting the $4,010 in 
full from her countable income of $15,168, results in  
$11,158 which greatly exceeds the MAPR for 2001 of $6,237, as 
well as the MAPR for 2002, $6,407.    

As for unreimbursed medical expenses, the RO, in 2002, 
considered the appellant's Medicare deductions as 
unreimbursed medical expenses which totaled $632, determined 
that the appellant's countable income for 2001 ($11,158) less 
her unreimbursed medical expenses for the period from August 
2001 to August 2002 ($632) equals $10,5266 which still 
greatly exceeded the MAPR for 2001 of $6,237, as well as the 
MAPR for 2002 of$6,407.    

In September 2003, the appellant submitted an expense report 
indicating expenses of $50 a month to Medicare ($600 per 
year), $9 a month to her private insurance provider ($108 per 
year), and a one-time payment of $117.09 for eye glasses in 
September 2002.  For the same period, she also submitted 
additional medical expenses of $240.54 (medical expenses only 
from the period from September 2002 to September 2003).  The 
total amount of reported medical expenses for 2003 is $1065.  
As the medical expenses exceed five percent of her countable 
income for the year 2003 ($11,004), $1065 is excluded from 
countable income for the same 12-month annualization period.  
38 C.F.R. § 3.272.  However, using the numbers reported by 
the appellant, the countable income for the year 2003 
($11,004) minus the medical expenses ($1065) equals $9,939 
which exceeds the MAPR for 2003 of $6,497 as well as the MAPR 
for 2004 of $6,634.  

Finally, in her notice of disagreement, the appellant 
asserted that she knows other widows of veterans who are 
receiving pension money from VA despite their income being at 
a similar level to hers.  The Board does not know the 
circumstances of those people.  However the obligation of the 
Board is to determine the claim of this appellant with the 
facts of this case under the regulations and laws that govern 
entitlement for applicable VA benefits.  

While the Board can certainly empathize with any financial 
difficulty the surviving spouse may experience, because the 
appellant's income exceeded the statutory limit, she is not 
entitled to VA death pension benefits.  

In summary, the evidence of record shows that the appellant's 
income exceeds the statutory limits for entitlement to death 
pension benefits.  The Board has carefully reviewed her 
arguments to the effect that she is nonetheless entitled to 
death pension benefits based on the veteran's service.  The 
Board certainly recognizes the veteran's period of honorable 
service.

Although recognizing the veteran's service, the Board is 
nonetheless bound by the laws enacted by Congress, the 
regulations of the Department, the instructions of the 
Secretary, and the precedent opinions of the chief legal 
officer of the Department.  38 U.S.C.A. § 7104(c) (West 
2002).  In this case, the law passed by Congress specifically 
prohibits the payment of VA death pension benefits to 
surviving spouses whose income exceeds certain levels, as 
does the appellant's.

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the CAVC held 
that where the law and not the evidence is dispositive, the 
claim should be denied due to the lack of entitlement under 
the law.  Because the appellant's income exceeds the 
statutory limits, she is not legally entitled to death 
pension benefits, regardless of the veteran's honorable 
service.  Thus, the appellant's claim of entitlement to death 
pension benefits must be denied.  


ORDER

Eligibility for pension benefits as a surviving spouse is 
denied.




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


